 



Exhibit 10.16
EXTERRAN HOLDINGS, INC.
AMENDED AND RESTATED 2007 STOCK INCENTIVE PLAN
I. PURPOSE
     The purpose of the EXTERRAN HOLDINGS, INC. 2007 STOCK INCENTIVE PLAN is to
provide a means through which Exterran Holdings, Inc., a Delaware corporation,
and its Affiliates may attract highly-qualified persons to serve as Directors or
to enter the employ of the Company and its Affiliates and to provide a means
whereby those individuals, whose present and potential contributions to the
Company and its Affiliates are of importance, can acquire and maintain stock
ownership, thereby strengthening their concern for the welfare of the Company
and its Affiliates. A further purpose of the Plan is to provide such individuals
with additional incentive and reward opportunities designed to enhance the
profitable growth of the Company and its Affiliates. Accordingly, the Plan
provides for the grant of Options, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights and Performance Awards, or any combination of the
foregoing, as is best suited to the circumstances of the particular Employee or
Director as determined by the Committee in its sole discretion.
II. DEFINITIONS
     The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:
     (a) “Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust or other organization which, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
     (b) “Award” means, individually or collectively, any Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights or Performance Awards
granted under the terms of the Plan.
     (c) “Award Notice” means a written notice setting forth the terms of an
Award.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means (i) the commission by a Participant of an act of fraud,
embezzlement or willful breach of a fiduciary duty to the Company or an
Affiliate (including the unauthorized disclosure of confidential or proprietary
material information of the Company or an Affiliate), (ii) a conviction of a
Participant (or a plea of nolo contendere in lieu thereof) for a felony or a
crime involving fraud, dishonesty or moral turpitude, (iii) willful failure of a
Participant to follow the written directions of the chief executive officer of
the Company or the Board, in the case of executive officers of the Company;
(iv) willful misconduct as an Employee of the Company or an Affiliate;
(v) willful failure of a Participant to render services to the Company or an
Affiliate in accordance with his employment arrangement, which failure amounts
to a material neglect of his duties to the Company or an Affiliate or
(vi) substantial dependence, as determined by the Committee, in its sole
discretion, on any drug, immediate precursor or other substance listed on
Schedule IV of the Federal Comprehensive Drug Abuse Prevention and Control

Page 1



--------------------------------------------------------------------------------



 



Act of 1970, as amended. With respect to any Participant residing outside of the
United States, the Committee may revise the definition of “Cause” as appropriate
to conform to the laws of the applicable non-U.S. jurisdiction.
     (f) “Code” means the U.S. Internal Revenue Code of 1986, as amended.
References in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.
     (g) “Committee” means the Committee defined in Paragraph IV(a) of the Plan.
     (h) “Common Stock” means the common stock, par value $.01 per share, of the
Company, or any security into which such common stock may be changed by reason
of any transaction or event of the type described in Paragraph XII.
     (i) “Company” means Exterran Holdings, Inc., a Delaware corporation, or any
successors thereto.
     (j) “Corporate Change” means:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), any acquisition by any Person
pursuant to a transaction which complies with clause (A) of subsection (iii) of
this definition shall not constitute a Corporate Change; or
     (ii) Individuals, who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
     (iii) The consummation of a reorganization, merger or consolidation
involving the Company or any of its subsidiaries, or the sale, lease or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole (other than to an entity wholly owned, directly
or indirectly, by the Company) (each, a “Corporate Transaction”), in each case,
unless, following such Corporate Transaction, (A) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Resulting
Corporation in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
and (B) at least a majority of the members of the board of directors of the
Resulting Corporation were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction. The term

Page 2



--------------------------------------------------------------------------------



 



“Resulting Corporation” means (1) the Company or its successor, or (2) if as a
result of a Corporate Transaction the Company or its successor becomes a
subsidiary of another entity, then such entity or the parent of such entity, as
applicable, or (3) in the event of a Corporate Transaction involving the sale,
lease or other disposition of all or substantially all of the assets of the
Company and its subsidiaries, taken as a whole, then the transferee of such
assets in such Corporate Transaction. Notwithstanding the foregoing, neither the
sale, lease or other disposition of assets by the Company or its subsidiaries to
Universal Compression Partners, L.P. or its subsidiaries or their successor nor
the sale, lease or other disposition of any interest in Universal Compression
Partners, L.P., its general partner or its subsidiaries or their successors
shall, in and of itself, constitute a Corporate Change for purposes of this
Plan.
     (k) “Director” means an individual elected to the Board by the stockholders
of the Company or by the Board under applicable corporate law and who is serving
on the Board on the date the Plan is adopted by the Board, or is subsequently
elected to the Board, and is not an Employee.
     (l) “Disability” means any physical or mental condition for which the
Participant would be eligible to receive long-term disability benefits under the
Company’s long-term disability plan. With respect to any Participant residing
outside of the United States, the Committee may revise the definition of
“Disability” as appropriate to conform to the laws of the applicable non-U.S.
jurisdiction.
     (m) “Employee” means any person who is an employee of the Company or any
Affiliate. If an entity ceases to be an Affiliate of the Company, a Participant
employed by such entity shall be deemed to have terminated his employment with
the Company and its Affiliates and shall cease to be an Employee under the Plan.
For any and all purposes under the Plan, the term “Employee” shall exclude an
individual hired as an independent contractor, leased employee, consultant, or a
person otherwise designated by the Committee, the Company or an Affiliate at the
time of hire as not eligible to participate in or receive benefits under the
Plan, even if such ineligible individual is subsequently determined to be an
employee by any governmental or judicial authority. For purposes of any Award
granted to a person residing outside of the United States, the Committee may
revise the definition of “Employee” as appropriate to conform to the laws of the
applicable non-U.S. jurisdiction.
     (n) “Fair Market Value” of a share of Common Stock means, as of any
specified date: (i) if the Common Stock is listed on a national securities
exchange or quoted on the National Association of Securities Dealers, Inc.
Automated Quotation System (“NASDAQ”), the closing sales price of a share of
Common Stock on that date, or if no prices are reported on that date, on the
last preceding day on which the Common Stock was traded, as reported by such
exchange or NASDAQ, as the case may be; and (ii) if the Common Stock is not
listed on a national securities exchange or quoted on the NASDAQ, but is traded
in the over-the-counter market, the average of the bid and asked prices for a
share of Common Stock on the most recent date on which the Common Stock was
publicly traded. In the event the Common Stock is not publicly traded at the
time a determination of its value is required to be made hereunder, the
determination of its Fair Market Value shall be made by the Committee in such
manner as it deems appropriate.
     (o) “Incentive Stock Option” means an Option granted under Paragraph VII of
the Plan that is an incentive stock option within the meaning of Section 422 of
the Code.
     (p) “1934 Act” means the U.S. Securities Exchange Act of 1934, as amended.
     (q) “Non-Qualified Option” means an Option granted under Paragraph VII of
the Plan that is not an Incentive Stock Option.
     (r) “Option” means an option to purchase shares of Common Stock granted
under Paragraph VII of the Plan that may be either an Incentive Stock Option or
a Non-Qualified Option.

Page 3



--------------------------------------------------------------------------------



 



     (s) “Participant” means an Employee or Director who has been granted an
Award under the Plan.
     (t) “Performance Award” means an opportunity for a Participant to earn
additional compensation if certain Performance Measures or other criteria are
met, as described in Paragraph XI of the Plan.
     (u) “Performance Measure” means any performance objective established by
the Committee in its sole discretion, including, but not limited to, one or more
of the following:
     (1) the price of a share of Common Stock;
     (2) the Company’s earnings per share;
     (3) the Company’s market share;
     (4) the market share of a business unit of the Company designated by the
Committee;
     (5) the Company’s sales;
     (6) the sales of a business unit of the Company designated by the
Committee;
     (7) the net income (before or after taxes) of the Company or any business
unit of the Company designated by the Committee;
     (8) the cash flow return on investment, cash value added, and/or working
cash flow of the Company or any business unit of the Company designated by the
Committee;
     (9) the earnings before or after interest, leasing expense, taxes,
depreciation, distributions on mandatorily redeemable preferred stock, and/or
amortization of the Company or any business unit of the Company designated by
the Committee;
     (10) the economic value added;
     (11) the return on stockholders’ equity achieved by the Company;
     (12) the return on capital employed of the Company or any business unit of
the Company designated by the Committee; or
     (13) the total stockholders’ return achieved by the Company.
A Performance Measure may be subject to adjustment for changes in accounting
standards required by the Financial Accounting Standards Board after the goal is
established, for specified significant items or events, and may be absolute,
relative to one or more other companies, or relative to one or more indexes, and
may be contingent upon future performance of the Company or any Affiliate,
division, or department thereof.
     (v) “Plan” means the Exterran Holdings, Inc. Amended and Restated 2007
Stock Incentive Plan, as amended from time to time.
     (w) “Restricted Stock” means Common Stock subject to certain restrictions,
as described in Paragraph VIII of the Plan.

Page 4



--------------------------------------------------------------------------------



 



     (x) “Restricted Stock Unit” means a promise to deliver a share of Common
Stock, or the Fair Market Value of such share in cash, in the future if certain
criteria are met, as described in Paragraph IX of the Plan.
     (y) “Retirement” means a Termination of Service, other than due to Cause or
death, on or after the Participant attains (i) age 65 or (ii) age 55 and with
the written consent of the Committee. Notwithstanding the foregoing, with
respect to a Participant residing outside of the United States, the Committee
may revise the definition of “Retirement” as appropriate to conform to the laws
of the applicable non-U.S. jurisdiction.
     (z) “Stock Appreciation Right” means a right entitling the Participant to
the difference between the Fair Market Value of a share of Common Stock on the
date of exercise and the Fair Market Value of a share of Common Stock on the
date of grant, as described in Paragraph X of the Plan.
     (aa) “Termination of Service” means a Participant’s termination of
employment, if an Employee, or a termination of service, if a Director, as the
case may be. A Participant who is both an Employee and a Director shall not
incur a Termination of Service until the Participant terminates both positions.
III. EFFECTIVE DATE AND DURATION OF THE PLAN
     The Plan, as amended and restated, shall become effective upon the date of
its adoption by the Board. No further Awards may be granted under the Plan after
7 years from the effective date of the Plan. The Plan shall remain in effect
until all Awards granted under the Plan have been exercised or expired or vested
or forfeited.
     The amendments made to the Exterran Holdings, Inc. 2007 Stock Incentive
Plan pursuant to this amendment and restatement shall apply to all Awards
granted under the Plan, including Awards made prior to the effective date of
this amendment and restatement.
IV. ADMINISTRATION
     (a) Composition of Committee. The Plan shall be administered by the
Compensation Committee of the Board or such other committee, if any, that may be
designated by the Board to administer the Plan (the “Committee”); provided,
however, that any and all members of the Committee shall satisfy any
independence requirements prescribed by any stock exchange on which the Company
lists its Common Stock; provided, further, that Awards may be granted to
individuals who are subject to Section 16(b) of the 1934 Act only if the
Committee is comprised solely of two or more “Non-Employee Directors” as defined
in Securities and Exchange Commission Rule 16b-3 (as amended from time to time,
and any successor rule, regulation or statute fulfilling the same or similar
function); provided, further, that any Award intended to qualify for the
“performance-based compensation” exception under Section 162(m) of the Code
shall be granted only if the Committee is comprised solely of two or more
“outside directors” within the meaning of Section l62(m) of the Code and
regulations pursuant thereto.
     (b) Powers. Subject to Paragraph IV(d), and the express provisions of the
Plan, the Committee shall have authority, in its discretion, to determine which
Employees or Directors shall receive an Award, the time or times when such Award
shall be made, the terms and conditions of an Award, the type of Award that
shall be made, the number of shares subject to an Award and the value of an
Award. In making such determinations, the Committee shall take into account the
nature of the services rendered by the respective Employees or Directors, their
present and potential contribution to the Company’s success and such other
factors as the Committee, in its sole discretion, shall deem relevant.

Page 5



--------------------------------------------------------------------------------



 



     (c) Additional Powers. The Committee shall have such additional powers as
are delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective notices provided hereunder, to prescribe rules and regulations
relating to the Plan, and to determine the terms, restrictions and provisions of
the notice relating to each Award, including such terms, restrictions and
provisions as shall be required in the judgment of the Committee to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any notice relating to an Award in the manner and to the extent
it shall deem expedient to carry it into effect. Any determination or decision
made by the Committee or its delegate (pursuant to Paragraph IV(d)) under the
terms of the Plan shall be made in the sole discretion of the Committee or such
delegate and shall be final and binding on all persons, including the Company
and Participants, but subject to ratification by the Board if the Board so
provides.
     (d) Delegation of Powers. Subject to Paragraph IV(a) above, the Committee
may delegate to the Board or to the Chief Executive Officer or one or more other
senior officers of the Company the authority to grant Awards to Employees who
are not subject to Section 16(b) of the 1934 Act. Further, the Committee may
delegate to the Governance Committee of the Board the authority to make
non-discretionary (routine) Awards to Directors, including to determine which
Director shall receive an Award, the time or times when such an Award shall be
made, the terms and conditions of such an Award, the type of Award that shall be
made to a Director, the number of shares subject to such an Award, and the value
of such an Award; provided, however, that the Committee may not delegate its
authority to grant discretionary (non-routine) awards to Directors. The
Committee may delegate to the Chief Executive Officer or one or more other
senior officers of the Company its administrative functions under this Plan with
respect to the Awards. Any delegation described in this paragraph shall contain
such limitations and restrictions as the Committee may provide and shall comply
in all respects with the requirements of applicable law, including the Delaware
General Corporation Law. The Committee may engage or authorize the engagement of
a third party administrator or administrators to carry out administrative
functions under the Plan.
     No member of the Committee or officer of the Company or an Affiliate to
whom the Committee has delegated authority in accordance with the provisions of
Paragraph IV of this Plan shall be liable for anything done or omitted to be
done by him or her, by any member of the Committee or by any officer of the
Company or Affiliate in connection with the performance of any duties under this
Plan, except for his or her own willful misconduct or as expressly provided by
statute.
     (e) Awards Outside of the United States. With respect to any Participant or
eligible Employee who is resident outside of the United States, the Committee
may, in its sole discretion, amend or vary the terms of the Plan in order to
conform such terms with the requirements of local law, to meet the goals and
objectives of the Plan, and may, in its sole discretion, establish
administrative rules and procedures to facilitate the operation of the Plan in
such non-U.S. jurisdictions. The Committee may, where it deems appropriate in
its sole discretion, establish one or more sub-plans of the Plan for these
purposes.
V. SHARES SUBJECT TO THE PLAN; AWARD LIMITATIONS
     (a) Shares Subject to the Plan. Subject to adjustment as provided in
Paragraph XII, the aggregate number of shares of Common Stock that may be issued
under the Plan shall not exceed 4,750,000. The issuance of Common Stock under
the Plan shall be counted against the overall number of shares available for
delivery under a fungible reserve approach. Any Shares of Common Stock issued or
reserved for issuance pursuant to Options or Stock Appreciation Rights shall be
counted against the aggregate share limitation of the Plan as one share for
every share subject thereto. Each Share of Common Stock issued pursuant to
Restricted Stock or Restricted Stock Units shall be counted against the
aggregate share

Page 6



--------------------------------------------------------------------------------



 



limitation of the Plan as two shares for every share subject thereto. However,
(a) if any Options or other stock-settled Awards are cancelled, expired,
forfeited, settled in cash, or otherwise terminated without issuing the
underlying shares of Common Stock to the Participant, such shares shall remain
available for future grant under the Plan, and (b) if issued but unvested shares
of Restricted Stock are forfeited, such shares shall become available for future
grant under the Plan. Shares of Common Stock that are otherwise issuable to the
Participant pursuant to an Award that are withheld to satisfy tax withholding
obligations or to pay the exercise price of an Option shall be counted against
the aggregate limitation of the Plan as provided herein and shall not become
available for future grant under the Plan.
     (b) Share and Value Limitation on Individual Awards. The maximum number of
shares of Common Stock that may be issuable under Awards granted to any one
individual during any twelve month period shall not exceed 500,000 shares of
Common Stock (subject to adjustment in the manner as provided in Paragraph XII).
In addition, the maximum amount of cash compensation that may be paid under
Awards intended to qualify for the “performance-based compensation” exception
under Section 162(m) of the Code granted to any one individual during any twelve
month period may not exceed $5,000,000. The limitations set forth in this
paragraph are intended to permit certain awards under the Plan to constitute
“performance-based” compensation for purposes of Section 162(m) of the Code.
     (c) Stock Offered. Subject to the limitations set forth in Paragraph V(a),
the stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares which remain unissued and which
are not subject to outstanding Awards at the termination of the Plan shall cease
to be subject to the Plan but, until termination of the Plan, the Company shall
at all times make available a sufficient number of shares to meet the
requirements of the Plan.
     (d) Vesting Restrictions. Notwithstanding any provision of this Plan to the
contrary (other than accelerated vesting in the event of a Participant’s
Termination of Service due to death, Disability or Retirement or due to a
Corporate Change), the following additional vesting restrictions shall be
applied to Awards granted under VIII or IX (collectively, “Full Value Awards”):

  (i)   Where the vesting or the right to payment of a Full Value Award is based
solely on the Participant’s continued employment with the Company, such Full
Value Award shall have a minimum vesting period of three years from the date of
grant with no more than one-third of such Full Value Award vesting in any twelve
month period, and     (ii)   Where the vesting or the right to payment of a Full
Value Award is based upon the attainment of one or more Performance Measures,
such Full Value Award shall have a minimum vesting period of one year from the
date of grant.

     The Committee may, in its discretion, grant a waiver of these restrictions
at the date of grant or at any time during the vesting period; provided,
however, that such waiver does not result in a violation of Code Section 409A
and that the number of shares of Common Stock underlying Full Value Awards for
which waivers have been granted do not exceed in the aggregate 10% of the Common
Stock authorized to be issued under the Plan.
VI. ELIGIBILITY AND GRANT OF AWARDS
     Subject to the delegation of power in Paragraph IV(d), the Committee, in
its sole discretion, may from time to time grant Awards under the Plan as
provided herein to any individual who, at the time of grant, is an Employee or a
Director. An Award may be granted on more than one occasion to the same person,
and, subject to the limitations set forth in the Plan. Awards may include
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Awards or any combination

Page 7



--------------------------------------------------------------------------------



 



thereof. The Plan is discretionary in nature, and the grant of Awards by the
Committee is voluntary and occasional. The Committee’s selection of an eligible
Employee or Director to receive an Award in any year or at any time shall not
require the Committee to select such Employee or Director to receive an Award in
any other year or at any other time. The selection of an Employee or Director to
receive one type of Award under the Plan does not require the Committee to
select such Employee or Director to receive any other type of Award under the
Plan. The Committee shall consider such factors as it deems pertinent in
selecting Participants and in determining the type and amount of their
respective Awards.
VII. STOCK OPTIONS
     (a) Option Types and Option Period. Options may be in the form of Incentive
Stock Options and/or Non-Qualified Options for eligible Employees (as described
below), as determined by the Committee, in its sole discretion. Any Options
granted to Directors shall be Non-Qualified Options. Except as otherwise
provided in Subparagraph (c) below or such shorter term as may be provided in an
Award Notice, each Option shall expire 7 years from its date of grant and,
unless provided otherwise in the Award Notice, shall be subject to earlier
termination as follows: Options, to the extent vested as of the date a
Participant incurs a Termination of Service, may be exercised only within three
months of such date, unless such Termination of Service results from (i) death,
Retirement or Disability of the Participant, in which case all vested Options
held by such Participant may be exercised by the Participant, the Participant’s
legal representative, heir or devisee, as the case may be, within two years from
the date of the Participant’s Termination of Service, or (ii) Cause, in which
event all outstanding vested Options held by such Participant shall be
automatically forfeited unexercised on such termination; provided, however, that
notwithstanding the foregoing, no termination event described in (i) above shall
extend the expiration date of an Option beyond the 7th anniversary of its date
of grant or, such shorter period, if any, as may be provided in the Award
Notice.
     (b) Vesting. Subject to the further provisions of the Plan, Options shall
vest and become exercisable in accordance with such vesting schedule as the
Committee may establish in its sole discretion, including vesting upon the
satisfaction of one or more Performance Measures. A Participant may not exercise
an Option except to the extent it has become vested. Unless otherwise provided
in the Award Notice, all unvested Options shall automatically become fully
vested upon a Participant’s Termination of Service due to his or her death,
Disability or Retirement. Options that are not vested on a Participant’s
Termination of Service shall automatically terminate and be cancelled
unexercised on such date.
     (c) Special Limitations on Incentive Stock Options. An Incentive Stock
Option may be granted only to an Employee of the Company or any parent or
subsidiary corporation (as defined in Section 424 of the Code) at the time the
Option is granted. To the extent that the aggregate Fair Market Value
(determined at the time the respective Incentive Stock Option is granted) of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by an individual during any calendar year under all incentive
stock option plans of the Company and its parent and subsidiary corporations
exceeds $100,000, such Incentive Stock Options shall be treated as Non-Qualified
Options. The Committee shall determine, in accordance with applicable provisions
of the Code, any applicable treasury regulations and other administrative
pronouncements, which of a Participant’s Incentive Stock Options will not
constitute Incentive Stock Options because of such limitation and shall notify
the Participant of such determination as soon as practicable after such
determination is made. No Incentive Stock Option shall be granted to an
individual if, at the time the Option is granted, such individual owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of any parent or subsidiary corporation, within the
meaning of Section 422(b)(6) of the Code, unless (i) at the time such Option is
granted the Option price is at least 110% of the Fair Market Value of the Common
Stock subject to the Option and (ii) such Option by its terms is not exercisable
after the expiration of five years from the date of grant. An Incentive Stock
Option shall not be transferable

Page 8



--------------------------------------------------------------------------------



 



otherwise than by will or the laws of descent and distribution, and shall be
exercisable during the Participant’s lifetime only by such Participant or the
Participant’s guardian or legal representative.
     (d) Award Notice. Each Option shall be evidenced by an Award Notice in such
form and containing such provisions not inconsistent with the provisions of the
Plan and under such terms as the Committee from time to time shall establish,
including, without limitation, provisions to qualify an Incentive Stock Option
under Section 422 of the Code. An Award Notice may provide for the payment of
the Option price, in whole or in part, by cash, a check acceptable to the
Company, the delivery of a number of already-owned shares of Common Stock (plus
cash if necessary) having a Fair Market Value equal to such Option price
(provided such shares have been owned for more than six months by the
Participant), a “cashless broker exercise” of the Option through any other
procedures established or approved by the Committee with respect thereto, or any
combination of the foregoing. Further, an Award Notice may provide, in the sole
discretion of the Committee, for the surrender of the right to purchase shares
under the Option in return for a payment in cash or shares of Common Stock or a
combination of cash and shares of Common Stock equal in value to the excess of
the Fair Market Value of the shares with respect to which the right to purchase
is surrendered over the Option price therefor, on such terms and conditions as
the Committee in its sole discretion may prescribe. In the case of any such
right that is granted in connection with an Incentive Stock Option, such right
shall be exercisable only when the Fair Market Value of the Common Stock exceeds
the price specified therefor in the Option or the portion thereof to be
surrendered. The terms and conditions of the respective Award Notices need not
be identical. Subject to the consent of the Participant, the Committee may, in
its sole discretion, amend an outstanding Award Notice from time to time in any
manner that is not inconsistent with the provisions of the Plan (including,
without limitation, an amendment that accelerates the time at which the Option,
or a portion thereof, may be exercisable).
     (e) Option Price and Payment. The price at which a share of Common Stock
may be purchased upon exercise of an Option shall be determined by the Committee
but, subject to adjustment as provided in Paragraph XII, such purchase price
shall not be less than the Fair Market Value of a share of Common Stock on the
date such Option is granted. The Option or portion thereof shall be exercised,
and any applicable taxes shall be withheld, in accordance with such procedures
as are established or approved by the Committee.
     (f) Restrictions on Repricing of Options. Except as provided in
Paragraph XII, the Committee may not amend any outstanding Award Notice to lower
the exercise price (or cancel and replace any outstanding Option with Options
having a lower exercise price).
     (g) Stockholder Rights and Privileges. The Participant shall be entitled to
all the privileges and rights of a stockholder only with respect to such shares
of Common Stock as have been purchased upon exercise of the Option and
registered in the Participant’s name.
     (h) Options in Substitution for Options Granted by Other Employers. Options
may be granted under the Plan from time to time or approved by the Committee or
the Board in substitution of options held by individuals providing services to
corporations or other entities who become Employees or Directors as result of a
merger or consolidation or other business transaction with the Company or any
Affiliate.
VIII. RESTRICTED STOCK
     (a) Restrictions to be Established by the Committee. Restricted Stock shall
be subject to restrictions on disposition by the Participant and an obligation
of the Participant to forfeit and surrender the shares to the Company under
certain circumstances, and any other restrictions determined by the

Page 9



--------------------------------------------------------------------------------



 



Committee in its sole discretion on the date of grant; provided, however, that
such restrictions shall lapse upon:
     (i) the attainment of one or more Performance Measures;
     (ii) the Participant’s continued employment with the Company and its
Affiliates or continued service as a Director for a specified period of time;
     (iii) the occurrence of any event or the satisfaction of any other
condition specified by the Committee in its sole discretion; or
     (iv) a combination of any of the foregoing.
     Each grant of Restricted Stock may have different restrictions as
established in the sole discretion of the Committee.
     (b) Other Terms and Conditions. Restricted Stock shall be registered in the
name of the Participant. Unless provided otherwise in an Award Notice, the
Participant shall have the right to receive dividends with respect to Restricted
Stock, to vote Restricted Stock, and to enjoy all other stockholder rights,
except that: (i) the Company shall retain custody of the Restricted Stock until
the Restrictions have expired; (ii) the Participant may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the Restricted Stock until
the restrictions have expired; and (iii) a breach of the terms and conditions
established by the Committee pursuant to the Restricted Stock Notice shall cause
a forfeiture of the Restricted Stock. If a Participant’s Termination of Service
is due to his or her death or Disability, all Awards of Restricted Stock of such
Participant then outstanding shall immediately vest in full and all restrictions
applicable to such Awards shall terminate as of such date with all performance
criteria, if any, applicable to such Awards deemed met at 100% of target. At the
time of grant, the Committee may, in its sole discretion, establish additional
terms, conditions or restrictions relating to the Restricted Stock. Such
additional terms, conditions or restrictions shall be set forth in an Award
Notice delivered in conjunction with the Award.
     (c) Payment for Restricted Stock. The Committee shall determine the amount
and form of payment required from the Participant in exchange for a grant of
Restricted Stock, if any, provided that in the absence of such a determination,
a Participant shall not be required to make any payment for Restricted Stock,
except to the extent otherwise required by law.
     (d) Committee’s Discretion to Accelerate Vesting of Restricted Stock. The
Committee may, in its discretion and as of a date determined by the Committee,
fully vest any or all of a Participant’s Restricted Stock and, upon such
vesting, all restrictions applicable to such Restricted Stock shall terminate as
of such date. Any action by the Committee pursuant to this Subparagraph may vary
among individual Participants and may vary among the Restricted Stock held by
any individual Participant. Notwithstanding the preceding provisions of this
paragraph, the Committee may not take any action described in this Subparagraph
with respect to Restricted Stock that has been granted to a “covered employee”
(within the meaning of Treasury Regulation Section 1.162-27(c)(2)) if such Award
has been designed to meet the exception for performance-based compensation under
Section 162(m) of the Code; provided, however, this prohibition shall not apply
to an acceleration pursuant to Paragraph XII or due to death or Disability of
the Participant.
     (e) Award Notice. Each grant of Restricted Stock shall be evidenced by an
Award Notice in such form and containing such provisions not inconsistent with
the provisions of the Plan and under such terms as the Committee from time to
time shall establish. The terms and provisions of the respective Award Notices
need not be identical. Subject to the consent of the Participant and the
restriction set forth in the

Page 10



--------------------------------------------------------------------------------



 



last sentence of Subparagraph (d) above, the Committee may, in its sole
discretion, amend an outstanding Award Notice from time to time in any manner
that is not inconsistent with the provisions of the Plan.
IX. RESTRICTED STOCK UNITS
     (a) Restrictions to be Established by the Committee. Restricted Stock Units
shall be subject to a restriction on disposition by the Participant and an
obligation of the Participant to forfeit the Restricted Stock Units under
certain circumstances, and any other restrictions determined by the Committee in
its sole discretion on the date of grant; provided, however, that such
restrictions shall lapse upon:
     (i) the attainment of one or more Performance Measures;
     (ii) the Participant’s continued employment with the Company and its
Affiliates or continued service as a Director for a specified period of time;
     (iii) the occurrence of any event or the satisfaction of any other
condition specified by the Committee in its sole discretion; or
     (iv) a combination of any of the foregoing.
     Each Award of Restricted Stock Units may have different restrictions as
established in the sole discretion of the Committee.
     (b) Other Terms and Conditions. The Participant shall not be entitled to
vote the shares of Common Stock underlying the Restricted Stock Units or enjoy
any other stockholder rights unless and until the restrictions have lapsed and
such shares have been registered in the Participant’s name. If a Participant’s
Termination of Service is due to his or her death or Disability, all Restricted
Stock Units of such Participant then outstanding shall immediately vest in full
and all restrictions applicable to such Restricted Stock Units shall terminate
as of such date with all performance criteria, if any, applicable to such
Restricted Stock Units deemed met at 100% of target. At the time of grant, the
Committee may, in its sole discretion, establish additional terms, conditions or
restrictions relating to the Restricted Stock Units. Such additional terms,
conditions or restrictions shall be set forth in an Award Notice delivered in
conjunction with the Award.
     (c) Payment. Upon the lapse of the restrictions described in the Award
Notice, the Participant shall receive as soon as practicable payment equal to
the Fair Market Value of the shares of Common Stock underlying the Restricted
Stock Units on the vesting date, less applicable withholding. Payment shall be
in the form of shares of Common Stock, cash, other equity compensation, or a
combination thereof, as determined by the Committee. Any cash payment shall be
made in a lump sum or in installments, as prescribed in the Award Notice.
Payment shall be made no later than 2-1/2 months following the end of the year
in which the Restricted Stock Units vest, unless payment is to be made in
installments, in which case such installments shall comply with the rules under
Section 409A of the Code.
     (d) Committee’s Discretion to Accelerate Vesting of Restricted Stock Units.
The Committee may, in its discretion and as of a date determined by the
Committee, fully vest any portion or all of a Participant’s Restricted Stock
Units and, upon such vesting, all restrictions applicable to such Restricted
Stock Units shall terminate as of such date. Any action by the Committee
pursuant to this Subparagraph may vary among Participants and may vary among the
Restricted Stock Units held by any Participant. Notwithstanding the preceding
provisions of this paragraph, the Committee may not take any action described in
this Subparagraph with respect to Restricted Stock Units that have been granted
to a “covered employee” (within the meaning of Treasury Regulation Section
1.162-27(c)(2)) if such Award has been designed to meet the exception for
performance-based compensation under Section 162(m) of

Page 11



--------------------------------------------------------------------------------



 



the Code; provided, however, this prohibition shall not apply to an acceleration
pursuant to Paragraph XII or due to death or Disability of the Participant.
     (e) Award Notice. Restricted Stock Units shall be evidenced by an Award
Notice in such form and containing such provisions not inconsistent with the
provisions of the Plan and under such terms as the Committee from time to time
shall establish. The terms and provisions of the respective Award Notices need
not be identical. Subject to the consent of the Participant and the restriction
set forth in the last sentence of Subparagraph (d) above, the Committee may, in
its sole discretion, amend an outstanding Award Notice from time to time in any
manner that is not inconsistent with the provisions of the Plan.
X. STOCK APPRECIATION RIGHTS
     (a) Restrictions to be Established by the Committee. Stock Appreciation
Rights shall be subject to a restriction on disposition by the Participant and
an obligation of the Participant to forfeit the Stock Appreciation Rights under
certain circumstances, and any other restrictions determined by the Committee in
its sole discretion on the date of grant; provided, however, that such
restrictions shall lapse upon:
     (i) the attainment of one or more Performance Measures;
     (ii) the Participant’s continued employment with the Company and its
Affiliates or continued service as a Director for a specified period of time;
     (iii) the occurrence of any event or the satisfaction of any other
condition specified by the Committee in its sole discretion; or
     (iv) a combination of any of the foregoing.
     Each Award of Stock Appreciation Rights may have different restrictions as
established in the sole discretion of the Committee.
     (b) Other Terms and Conditions. If a Participant’s Termination of Service
is due to his or her death or Disability, all Stock Appreciation Rights of such
Participant then outstanding shall immediately vest in full and all restrictions
applicable to such Stock Appreciation Rights shall terminate as of such date
with all performance criteria, if any, applicable to such Stock Appreciation
Rights deemed met at 100% of target. At the time of grant, the Committee may, in
its sole discretion, establish additional terms, conditions or restrictions
relating to the Stock Appreciation Rights. Such additional terms, conditions or
restrictions shall be set forth in the Award Notice delivered in conjunction
with the Award.
     (c) Exercise Price and Payment. Subject to adjustment as provided in
Paragraph XII, the exercise price of the Stock Appreciation Rights shall not be
less than the Fair Market Value of the shares of Common Stock underlying the
Stock Appreciation Rights on the date of grant. Upon the lapse of the
restrictions described in the Award Notice, the Participant shall be entitled to
exercise his or her Stock Appreciation Rights at any time up until the end of
the period specified in the Award Notice. The Stock Appreciation Rights, or
portion thereof, shall be exercised and any applicable taxes withheld, in
accordance with such procedures as are established or approved by the Committee.
Upon exercise of the Stock Appreciation Rights, the Participant shall be
entitled to receive payment in an amount equal to: (i) the difference between
the Fair Market Value of the underlying shares of Common Stock subject to the
Stock Appreciation Rights on the date of exercise and the exercise price; times
(ii) the number of shares of Common Stock with respect to which the Stock
Appreciation Rights are exercised; less (iii) any applicable withholding taxes.
Payment shall be made in the form of shares of Common Stock or cash, or a
combination thereof, as determined by the Committee. Cash shall be paid in a
lump sum payment and shall be based on the Fair Market Value of the underlying
Common Stock on the exercise date.

Page 12



--------------------------------------------------------------------------------



 



     (d) Committee’s Discretion to Accelerate Vesting of Stock Appreciation
Rights. The Committee may, in its discretion and as of a date determined by the
Committee, fully vest any portion or all of a Participant’s Stock Appreciation
Rights and, upon such vesting, all restrictions applicable to such Stock
Appreciation Rights shall terminate as of such date. Any action by the Committee
pursuant to this Subparagraph may vary among Participants and may vary among the
Stock Appreciation Rights held by any Participant. Notwithstanding the preceding
provisions of this paragraph, the Committee may not take any action described in
this Subparagraph with respect to any Stock Appreciation Rights that have been
granted to a “covered employee” (within the meaning of Treasury
Regulation Section 1.162-27(c)(2)) if such Award has been designed to meet the
exception for performance-based compensation under Section 162(m) of the Code;
provided, however, this prohibition shall not apply to an acceleration pursuant
to Paragraph XII or due to death or Disability of the Participant.
     (e) Award Notice. Stock Appreciation Rights shall be evidenced by an Award
Notice in such form and containing such provisions not inconsistent with the
provisions of the Plan and under such terms as the Committee from time to time
shall establish. The terms and provisions of the respective Award Notices need
not be identical. Subject to the consent of the Participant and the restriction
set forth in the last sentence of Subparagraph (d) above, the Committee may, in
its sole discretion, amend an outstanding Award Notice from time to time in any
manner that is not inconsistent with the provisions of the Plan.
XI. PERFORMANCE AWARDS
     (a) Performance Period. The Committee shall establish, with respect to and
at the time of each Performance Award, the maximum value of the Performance
Award and the performance period over which the performance applicable to the
Performance Award shall be measured.
     (b) Performance Measures and Other Criteria. A Performance Award shall be
awarded to a Participant contingent upon future performance of the Company or
any Affiliate, or a division or department of the Company or any Affiliate,
during the performance period. With respect to Performance Awards intended to
qualify as performance-based compensation under Section 162(m) of the Code, the
Committee shall establish the Performance Measures applicable to such
performance either (i) prior to the beginning of the performance period or
(ii) within 90 days after the beginning of the performance period if the outcome
of the performance targets is substantially uncertain at the time such targets
are established, but not later than the date that 25% of the performance period
has elapsed. The Committee shall provide that the vesting of the Performance
Award will be based upon the Participant’s continued employment with the Company
or its Affiliates or continued service as a Director for a specified period of
time and
     (i) the attainment of one or more Performance Measures, or a combination
thereof:
     (ii) the occurrence of any event or the satisfaction of any other condition
specified by the Committee in its sole discretion; or
     (iii) a combination of any of the foregoing.
The Committee, in its sole discretion, may also provide for an adjustable
Performance Award value-based upon the level of achievement of Performance
Measures.
     (b) Vesting. If a Participant’s Termination of Service is due to his or her
death or Disability, all Performance Awards of such Participant then outstanding
shall immediately vest in full and all restrictions applicable to such Awards
shall terminate as of such date with all performance criteria, if any,
applicable to such Awards deemed met at 100% of target.

Page 13



--------------------------------------------------------------------------------



 



     (c) Award Criteria. In determining the value of a Performance Award, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, total annual compensation and such other
considerations as it deems appropriate. The Committee, in its sole discretion,
may provide for a reduction in the value of a Participant’s Performance Award
during the performance period.
     (d) Payment. Following the end of the performance period, the holder of a
Performance Award shall be entitled to receive payment as soon as practicable of
an amount not exceeding the maximum value of the Performance Award, based on the
achievement of the Performance Measures for such performance period, as
determined and certified in writing by the Committee. Payment of a Performance
Award may be made in cash, Common Stock, Options or other equity compensation,
or a combination thereof, as determined by the Committee. Payment shall be made
in a lump sum or in installments as prescribed in the Award Notice. If a
Performance Award covering shares of Common Stock is to be paid in cash, such
payment shall be based on the Fair Market Value of a share of Common Stock on
the payment date. Payment shall be made no later than 2-1/2 months following the
end of the year in which the Performance Award vests, unless payment is to be
made in installments, in which case such installments shall comply with the
rules under Section 409A of the Code.
     (e) Award Notice. Each Performance Award shall be evidenced by a Award
Notice in such form and containing such provisions not inconsistent with the
provisions of the Plan and under such terms as the Committee from time to time
shall establish. The terms and provisions of the respective Award Notices need
not be identical. Subject to the consent of the Participant, the Committee may,
in its sole discretion, amend an outstanding Award Notice from time to time in
any manner that is not inconsistent with the provisions of the Plan.
XII. RECAPITALIZATION OR REORGANIZATION
     (a) No Effect on Right or Power. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate or any sale, lease, exchange or other disposition
of all or any part of its assets or business or any other corporate act or
proceeding.
     (b) Subdivision or Consolidation of Shares; Stock Dividends. If, and
whenever, prior to the expiration of an Award previously granted, the Company
shall effect a subdivision or consolidation of shares of Common Stock or the
payment of a dividend on Common Stock which is paid in the form of Company stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
shall be adjusted as follows: (i) in the event of an increase in the number of
outstanding shares, the number shares of Common Stock subject to the Award shall
be proportionately increased, and the purchase price per share shall be
proportionately reduced; and (ii) in the event of a reduction in the number of
outstanding shares, the number shares of Common Stock subject to the Award shall
be proportionately reduced, and the purchase price per share shall be
proportionately increased, other than in the event of a Company-directed share
repurchase program. Any fractional share resulting from such adjustment shall be
rounded up to the next whole share. Such proportionate adjustments will be made
for purposes of making sure that to the extent possible, the fair value of the
Awards after the subdivision, consolidation or dividend is equal to the fair
value before the change.

Page 14



--------------------------------------------------------------------------------



 



     (c) Corporate Changes. Except as otherwise specifically provided in an
Award Notice, effective upon a Corporate Change (or at such earlier time as the
Committee may provide), all Options then outstanding shall immediately become
exercisable in full, all Restricted Stock shall vest in full and cease to be
subject to any restrictions, all Restricted Stock Units shall vest in full and
cease to be subject to any restrictions, any Stock Appreciation Rights shall
immediately be exercisable in full, and all Awards, the payout of which is
subject to Performance Measures, shall vest in full and become immediately
payable at such levels as the Committee in its sole discretion shall determine.
In addition, the Committee, acting in its sole discretion without the consent or
approval of any Participant, may effect one or more of the following
alternatives, which alternatives may vary among individual Participants and
which may vary among Awards held by any individual Participant: (i) require the
mandatory surrender to the Company by selected Participants of some or all of
the outstanding Options, stock-settled Restricted Stock Units and stock-settled
Stock Appreciation Rights held by such Participants as of a date, before or
after such Corporate Change, specified by the Committee, in which event the
Committee shall thereupon cancel such Awards and the Company shall pay (or cause
to be paid) to each such Participant an amount of cash per share equal to the
excess, if any, of the amount calculated in Subparagraph (d) below (the “Change
of Control Value”) of the shares subject to such Awards over the exercise
price(s), if any, under such Awards for such shares, or (ii) provide that the
number and class of shares of Common Stock covered by such Awards shall be
adjusted so that such Awards shall thereafter cover securities of the surviving
or acquiring corporation or other property (including, without limitation, cash)
as determined by the Committee in its sole discretion.
     (d) Change of Control Value. For the purposes of clause (i) in Subparagraph
(c) above, the “Change of Control Value” shall equal the amount determined in
clause (i), (ii) or (iii), whichever is applicable, as follows: (i) the per
share price offered to stockholders of the Company in any such merger,
consolidation, sale of assets or dissolution transaction, (ii) the price per
share offered to stockholders of the Company in any tender offer or exchange
offer whereby a Corporate Change takes place, or (iii) if such Corporate Change
occurs other than pursuant to a tender or exchange offer, the fair market value
per share of the shares into which such Awards being surrendered are exercisable
or payable, as determined by the Committee as of the date determined by the
Committee to be the date of cancellation and surrender of such Awards. In the
event that the consideration offered to stockholders of the Company in any
transaction described in this Subparagraph (d) or Subparagraph (c) above
consists of anything other than cash, the Committee shall determine the fair
cash equivalent of the portion of the consideration offered which is other than
cash.
     (e) Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalization, reorganization, merger,
consolidation, combination, stock split, stock dividend, spin-off, exchange or
other relevant changes in capitalization or distributions to the holders of
Common Stock occurring after the date of the grant of any Award and not
otherwise provided for by this Paragraph XII, which would have the effect of
diluting or enlarging the rights of Participants, such Award and any notice
evidencing such Award shall be subject to equitable or proportionate adjustment
by the Committee at its sole discretion as to the number and price of shares of
Common Stock or other consideration subject to such Award. In the event of any
such change in the outstanding Common Stock or distribution to the holders of
Common Stock, or upon the occurrence of any other event described in this
Paragraph XII, the aggregate number of shares available under the Plan and the
maximum number of shares that may be subject to Awards granted to any one
individual may be appropriately adjusted to the extent, if any, determined by
the Committee, whose determination shall be conclusive. Such proportionate
adjustments will be made for purposes of making sure that to the extent
possible, the fair value of the Awards after the subdivision, consolidation or
dividend is equal to the fair value before the change.
     (f) No Adjustments Unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to

Page 15



--------------------------------------------------------------------------------



 



subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.
XIII. AMENDMENT AND TERMINATION OF THE PLAN
     The Board in its discretion may terminate the Plan at any time with respect
to any shares of Common Stock for which Awards have not theretofore been
granted. The Board shall have the right to alter or amend the Plan or any part
thereof from time to time; provided that no change in the Plan may be made that
would impair the rights of a Participant with respect to any outstanding Award
without the consent of the Participant, and provided, further, that the Board
may not, without approval of the stockholders of the Company (a) amend the Plan
to increase the maximum aggregate number of shares that may be issued under the
Plan or change the class of individuals eligible to receive Awards under the
Plan, (b) amend or delete Paragraphs V(d) and VII(f), or (c) amend Paragraph XII
to delete items (a) or (b).
XIV. MISCELLANEOUS
     (a) No Right To An Award. Neither the adoption of the Plan nor any action
of the Board or of the Committee shall be deemed to give any individual any
right to be granted an Option, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, or a Performance Award, or any other rights hereunder
except as may be evidenced by an Award Notice, and then only to the extent and
on the terms and conditions expressly set forth therein.
     (b) Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation purposes, including
Section 409A of the Code. The Committee may authorize the creation of trusts or
other arrangements to meet the obligations created under the Plan to deliver
shares of Common Stock or make payments; provided the Committee first determines
in its sole discretion that the structure of such trusts or other arrangements
shall not cause any change in the “unfunded” status of the Plan.
     (c) No Employment/Membership Rights Conferred. Nothing contained in the
Plan or any Award shall (i) confer upon any Employee any right to continued
employment with the Company or any Affiliate or (ii) interfere in any way with
the right of the Company or any Affiliate to terminate his or her employment at
any time. Nothing contained in the Plan shall confer upon any Director any right
to service, or interfere in any way with the right of the Company to terminate
his or her service at any time.
     (d) Compliance with Securities Laws. The Company shall not be obligated to
issue any shares of Common Stock pursuant to an Award granted under the Plan at
any time when the shares covered by such Award have not been registered pursuant
to applicable U.S. federal, state or non-U.S. securities laws, or, in the
opinion of legal counsel for the Company, the issuance and sale of such shares
is not covered under an applicable exemption from such registration
requirements.
     (e) No Fractional Shares. No fractional shares of Common Stock nor cash in
lieu of fractional shares of Common Stock shall be distributed or paid pursuant
to an Award. For purposes of the foregoing, any fractional shares of Common
Stock shall be rounded up to the nearest whole share.
     (f) Tax Obligations; Withholding of Shares. Except with respect to
non-Employee Directors and as otherwise provided under the Plan, no later than
the date as of which an amount first becomes includible in a Participant’s
taxable income for U.S. federal, state, local or non-U.S. income or social
insurance tax purposes with respect to an Award granted under the Plan, the
Participant shall pay to the

Page 16



--------------------------------------------------------------------------------



 



Company or the Affiliate employing the Participant, or make arrangements
satisfactory to the Company or the Affiliate employing the Participant for the
payment of any such income or social insurance taxes of any kind required by law
to be withheld with respect to such taxable amount. Notwithstanding the
foregoing, the Company and its Affiliates may, in its sole discretion, withhold
a sufficient number of shares of Common Stock that are otherwise issuable to the
Participant pursuant to an Award to satisfy any such income or social insurance
taxes of any kind required by law to be withheld, as may be necessary in the
opinion of the Company or the Affiliate to satisfy all obligations for the
payment of such taxes. For purposes of the foregoing, the Committee may
establish such rules, regulations and procedures as it deems necessary or
appropriate.
     (g) No Restriction on Corporate Action. Nothing contained in the Plan shall
be construed to prevent the Company or an Affiliate from taking any action that
is deemed by the Company or such Affiliate to be appropriate or in its best
interest, regardless of whether such action would have an adverse effect on the
Plan or any Award made under the Plan. No Employee, Participant, representative
of an Employee or Participant, or other person shall have any claim against the
Company or any Affiliate as a result of any such action.
     (h) Restrictions on Transfer. An Award (other than an Incentive Stock
Option, which shall be subject to the transfer restrictions set as forth in
Paragraph VII(c)) shall not be transferable otherwise than (i) by will or the
laws of descent and distribution, (ii) pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder, or (iii) if
vested, with the consent of the Committee, in its sole discretion provided that
any such transfer is permitted under the applicable securities laws.
Notwithstanding the foregoing, Restricted Stock, once vested and free of any
restrictions, may be transferred at will.
     (i) Limitations Period. Any Participant who believes he or she is being
denied any benefit or right under the Plan may file a written claim with the
Committee. Any claim must be delivered to the Committee within forty-five
(45) days of the specific event giving rise to the claim. Untimely claims will
not be processed and shall be deemed denied. The Committee, or its designee,
will notify the Participant of its decision in writing as soon as
administratively practicable. Claims not responded to by the Committee in
writing within one hundred and twenty (120) days of the date the written claim
is delivered to the Committee shall be deemed denied. The Committee’s decision
is final and conclusive and binding on all persons. No lawsuit relating to the
Plan may be filed before a written claim is filed with the Committee and is
denied or deemed denied and any lawsuit must be filed within one year of such
denial or deemed denial or be forever barred.
     (j) Section 409A of the Code. It is intended that any Awards under the Plan
satisfy the requirements of Section 409A of the Code to avoid imposition of
applicable taxes thereunder. Thus, notwithstanding anything in this Plan to the
contrary, if any Plan provision or Award under the Plan would result in the
imposition of an applicable tax under Section 409A of the Code and related
regulations and Treasury pronouncements, that Plan provision or Award may be
reformed by the Committee solely to the extent the Committee, in its sole
discretion, determines is necessary to avoid imposition of the applicable tax
and no action taken to comply with Section 409A shall be deemed to adversely
affect the Participant’s rights to an Award.
     (k) Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to its
conflicts of laws principles.

Page 17